DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both as an elongated recess and a latch plunger (at least in fig 7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 19, and 21 requires an elongated recess. However, the claims fail to provide the location of this recess. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 15-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 626186 (GB 186) in view of DE 1078007 (DE 007), US Pat No 412,189 to Kingsland and US Pat No 233,711 to Spencer et al (Spencer).

    PNG
    media_image1.png
    460
    823
    media_image1.png
    Greyscale

GB 186 discloses a closable door latch assembly comprising rotatable inside and outside door latch handles (not shown); a latch plunger (B) moveable between an extended position and a retracted position, the latch plunger further comprising a plunger leg having a contacting surface; a latch cam (D) operably coupled with each handle, the latch cam further comprising a crank arm slidably disposed against the contacting surface of the plunger leg; and a biasing member (b1) urging the latch plunger to an extended position.
Wherein rotation of either of the rotatable inside door latch handle or the rotatable outside door latch handle in a first direction rotates the crank arm of the latch cam and displaces the plunger leg of the latch plunger and the latch plunger to the retracted position against the urging of the biasing member.
The latch cam comprises a centroid portion operably coupled with the rotatable inside and outside door latch handles. 

First, GB 186 fails to disclose that the assembly comprises inner and outer housing covers in juxtaposed relation with one another to define a housing. GB 186 defines a one-piece housing (A).

    PNG
    media_image2.png
    398
    564
    media_image2.png
    Greyscale

DE 007 teaches that it is well known in the art to provide a similar latch assembly that is composed of inner and outer housing covers, as separate elements, in juxtaposed relation with one another to define a housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the housing described by GB 186, as inner and outer housing covers, as separate elements, in juxtaposed relation with one another to define a housing, as taught by DE 007, since separate elements fastened together, in place of a one-piece construction, in order to for easy installation of the elements of the assembly. 
Applicant is reminded that separate elements fastened together, in place of a one-piece element, is a design consideration within the skill of the art.  

Second, GB 186 illustrates that on one side of the housing, there is an elongated recess where the latch plunger is configured to be slidably mounted within, and that comprises upper and lower mounting tabs configured to attach the housing to a frame (door).

    PNG
    media_image3.png
    378
    802
    media_image3.png
    Greyscale

In combination, GB 186 as modified by DE 007, will teach that the housing side can be the inner or outer housing cover. 
The combination will also teach that the plunger leg and the crank arm are disposed in a vertical plane adjacent one or both of the interior surfaces of the housing covers.
The combination will also teach that the plunger leg is mounted such that the plunger leg is disposed adjacent the interior surface of the outer housing cover.
The combination will also teach that the elongated recess has an opening at one end through which a latch pawl (end of the latch plunger) of the latch plunger extends in the extended position.
The combination also teaches that the housing covers defines a cavity within the housing, the cavity having a predefined distance between an interior surface of the inner housing cover and the interior surface of the outer housing cover, and each of the plunger leg and the latch cam have a thickness in the direction parallel to the axis of rotation of the latch cam that is less than the predefined distance and together the plunger leg and the latch cam have a combined thickness in the direction parallel to the axis of rotation of the latch cam that is greater than one half of the predefined distance.

Third, GB 186 fails to disclose that the contacting surface on the plunger leg is an inclined surface and that extends outside the recess. GB 186 defines a flat surface within the recess.

    PNG
    media_image4.png
    317
    714
    media_image4.png
    Greyscale

Kingsland teaches that it is well known in the art to provide a similar latch assembly that has a latch plunger (C) that comprises a plunger leg defining an inclined surface that is configured to be slidable contacted by a crank arm of a latch cam (E). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contacting surface of the latch plunger leg described by GB 186, as an inclined surface, as taught by Kingsland, in order to provide the best available way to transfer the motion of the latch cam to the latch plunger. 
Applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. 

Finally, GB 186 fails to disclose that the latch plunger arm extends outside the elongated recess. 

    PNG
    media_image5.png
    325
    924
    media_image5.png
    Greyscale

Spencer teaches that it is well known in the art to provide a latch plunger (C, D) with a plunger leg (I) that extends outside of an elongated recess.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plunger arm described by GB 186 with the contact surface outside the elongated recess, as taught by Spencer, in order to provide a quick engagement of the latch cam with the plunger, instead of making the latch cam be inserted into the recess. 

Claims 9-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 626186 (GB 186) in view of DE 1078007 (DE 007), US Pat No 412,189 to Kingsland, US Pat No 233,711 to Spencer et al (Spencer) and further in view of US Pat No 6,009,932 to Smith.
GB 186, as modified by DE 007, Spencer and Kingsland, fails to disclose that the latch assembly is in combination with a door that defines horizontal and vertical frames, having the housing mounted engaging the frames and that the door is comprised of a main door and a screen.

    PNG
    media_image6.png
    471
    1027
    media_image6.png
    Greyscale

Smith teaches that it is well known in the art to provide a housing (41 and 50) that is mounted having one surface engaging a horizontal frame and another surface on a vertical edge of a door. The door is composed of a main door (12) and an inner screen (13).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the housing described by GB 186, as modified by DE 007, Spencer and Kingsland, on a door that comprises a main door and an inner screen and engaging horizontal and vertical frames defined in a door, since a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 626186 (GB 186) in view of DE 1078007 (DE 007), US Pat No 233,711 to Spencer et al (Spencer), US Pat No 412,189 to Kingsland and further in view of US Pat No 6,282,929 to Eller et al (Eller).
GB 186, as modified by DE 007, Spencer and Kingsland, fails to disclose the use of bosses/female receivers to couple the housings.

    PNG
    media_image7.png
    684
    638
    media_image7.png
    Greyscale

Eller teaches that it is well known in the art to connect two housing pieces using a boss/female receiver connection with a fastener.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the housing described by GB 186, as modified by DE 007, Spencer and Kingsland, with a boss/female receiver connection with a fastener, as taught by Eller, in order to connect both housing covers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 3, 2022